DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered.
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shifts” in claims 1, 4, and 6 is used by the claim to mean “width,” or “span,” or “spread” while the accepted meaning is “change.” The term is indefinite because the specification does not clearly redefine the term. It is improper to import claim limitations from the specification, i.e. claims are interpreted “in view of the specification” without unnecessarily importing limitations from the specification into the claims, see MPEP 2111.01.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are specifics about the “depth, height, and shift dimensions,” their relation to each other, and how they fit into “a common frame of reference.” It is noted that simply specifying a new nomenclature in the specification is not enough for the applicant to be their own lexicographer. “[A] patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or clearly redefines the terms. See MPEP 2173.05(a). Correction is required. 

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 1 and 4, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for orthogonal coordinate systems, does not reasonably provide enablement for non-orthogonal coordinate systems.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Including the limitations of Claim 4 into Claim 1 would overcome this rejection.


Response to Arguments
The amendment to Claim 1 is acknowledged.
However, in view of the RCE, the previously identified 112 issues are revisited and a new scope of enablement rejection is made.

Applicant's arguments filed 8/10/2020 have been fully considered but they are not persuasive. Although the amendment overcomes the anticipatory rejection, it does not overcome the obviousness rejection in view of the references of record. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


The applicant argues that Wolski nowhere describes a second surface having two identical sets of indicia encoding a corresponding second height, the points in Wolski are not described as being indicia, and all of the points mounted at different heights. The examiner disagrees. In view of the RCE, the examiner has used a different interpretation of Wolski in which each of the upper (or lower, or a combination of one upper and one diagonally adjacent lower) black squares of 16 is interpreted as each of the second and third set of indicia which are identical to each other and have the same height. Since the second and third indicia are mounted at the same height they can be encoded identically.
The applicant then argues that because each barcode of Wu must be encoded differently then it cannot be said that Wu teaches a second set of indicia and a third set of indicia identical to the second set, each indicia within the second set of indicia and the third set of indicia disposed at a respective second height and having a respective second predefined shift, each indicia within the second set of indicia and the third set of indicia encoding a corresponding second height. It is noticed that Wu discloses the use of identical sections 146 each of them has a width W (in a direction corresponding to the x direction, during a mission) and a height H in the z direction and each section 146 includes an identical set of landmarks 150. Their positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks 158 which encode locations of the landmarks 150 in [0094]. Choosing two of the identical sets of landmarks 150 located at the same height would consequently have a 
The rejection stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as obvious over Wolski (US 2015/0279035 A1) in view of Wu (US 2015/0365660 A1).
Regarding Independent Claim 1, Wolski discloses a sensor calibration target surface assembly (Figs 1-3, abstract, [0007]-[0011]) configured for sensor calibration relative to a common frame of reference (point of origin O is generally a center point of the camera 12 lens, Fig. 1, [0009]; however, this frame of reference is arbitrary), the sensor calibration target surface assembly comprising:
a first surface (board 14, see Figs. 1 and 2) disposed at a first predefined depth (corresponding to the distance to 14, R1 of Fig. 1), the first surface bearing a first set of indicia (CP1 in Fig. 1, bull’s-eye in Fig. 2) at respective first heights (center of 14, CP1, has a known height from the floor, [0007], [0010]) and having respective first predefined 
a second surface (board 16, see Figs 1 and 3) disposed at a second predefined depth (corresponding to the distance to 16, R2 of Fig. 1), the second surface bearing a second set of indicia (one of the upper black squares, or one of lower black squares, or a combination of one upper and one diagonally adjacent lower black squares in Fig. 3) and a third set of indicia identical to the second set of indicia (another one of the upper black squares, or another one of lower black squares, or a combination of another one upper and another one diagonally adjacent lower black squares in Fig. 3), each indicia within the second set of indicia and the third set of indicia disposed at a respective second height (center of 16, CP2, has a known height from the floor, [0007], [0010]) and having respective second predefined shift (width of a square or of two squares, in Fig. 3), each indicia within the second set of indicia and the third set of indicia corresponding to second height (as in the example, the second set of indicia corresponds to the second height R1 and consequently “encodes” this corresponding R2).
Wolski is silent regarding encoding the height information.
Wu discloses the use of a calibration target in which the positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks (158, [0094], [0095], [0111], [0116]). Wu discloses the use of sections 146 includes an identical set of landmarks 150 whose positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks 158 which encode locations of the landmarks 150. Choosing two of the identical 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having the first indicia encoding a corresponding first height and the second indicia encoding a corresponding second height for the purpose of having machine readable and visually recognizable location-encoding marks.
Regarding Claim 4, the combination of Wolski and Wu discloses the sensor calibration target surface assembly of claim 1 wherein the common frame of reference includes orthogonal depth, height, and shift dimensions (Wolski, point of origin O is generally a center point of the camera 12 lens, Fig. 1, [0009], the depth is the distance to the boards 14 and 16, horizontal on Fig. 1; the height is the vertical distance in Fig. 1, or how far from floor 18; the shift is in and out of the page of Fig. 1, corresponding to the direction along the writing of “FIG. 2” in Fig. 2 and the writing of “FIG. 3” in Fig. 3, orthogonal to the first two).
Regarding Claim 5, the combination of Wolski and Wu discloses the sensor calibration target surface assembly of claim 4 wherein the second surface includes at least one set of auxiliary indicia comprising a plurality of dots (Wolski, CP2, I2, and I3 in Figs 1 and 3, and/or specific shapes, patterns, etc. in Fig. 3, [0008] in view of Wu).
Regarding Claim 6, the combination of Wolski and Wu discloses the sensor calibration target surface assembly of claim 5 wherein the plurality of dots are disposed at predefined intervals in the shift and height dimensions (Wolski, a point I3 may indicate 2 may indicate a target or horizon point for orienting the camera 12, [0008], i.e. same shift, different height, or the specific squares are disposed at predefined intervals in the shift and height dimensions equal to the width/height of the squares).
Regarding Claim 7, the combination of Wolski and Wu discloses the sensor calibration target surface assembly of claim 5 wherein each of the plurality of dots is aligned with a boundary line on the second surface (Wolski, along V1, center horizontal line of 16, or vertical center line of 16), the boundary line corresponding to the corresponding second height encoded by each of the second indicia (Wolski, see Fig. 1 and as applied to Claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877